TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00642-CR


Roberto Lopez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. D-1-DC-03-204137, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Roberto Lopez seeks to appeal from a judgment of conviction for murder.  The trial
court has certified that this is a plea bargain case and Lopez has no right of appeal.  See Tex. R. App.
P. 25.2(a)(2).  In addition, the pro se notice of appeal was not timely filed.  The appeal is dismissed. 
See id. rule 25.2(d).


				__________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   November 3, 2006
Do Not Publish